Exhibit 10.2

 



INVESTOR RIGHTS AGREEMENT

 

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
__________, 2020 by and between Armata Pharmaceuticals Inc., a Washington
corporation (the “Company”), and Innoviva, Inc., a Delaware corporation (the
“Purchaser”), in connection with that certain Securities Purchase Agreement,
dated as of _________, 2020, by and between the Company and the Purchaser (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

 

The parties hereby agree as follows:

 

1.       Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Applicable Percentage” means, with respect to any person on any date of
determination, the quotient, expressed as a percentage, determined by dividing
(i) the number of Company Common Stock owned (directly or indirectly) by such
person determined on a Fully Diluted Basis by (ii) the total number of Company
Common Stock that are issued and outstanding determined on a Fully Diluted
Basis.

 

“Board” means the board of directors of the Company.

 

“Company Common Stock” means the shares of common stock, par value $0.01 per
share, of the Company.

 

“Exchange Shares” means Company Common Stock issued or issuable upon the
exchange of the Warrants pursuant to the terms thereof.

 

“Exempted Securities” means

 

(i) Company Common Stock (or options or other rights to acquire Company Common
Stock or securities convertible or exchangeable into or exercisable for Company
Common Stock) issued as a dividend or distribution on the Warrants;

 

(ii)       Company Common Stock (or options or other rights to acquire Company
Common Stock or securities convertible or exchangeable into or exercisable for
Company Common Stock) issued by reason of a dividend, stock split, split-up or
other distribution of Company Common Stock;

 

(iii)       Company Common Stock (or options or other rights to acquire Company
Common Stock or securities convertible or exchangeable into or exercisable for
Company Common Stock) issued to employees or directors of, or consultants or
advisors to the Company or any of its Subsidiaries pursuant to a plan, agreement
or arrangement;

 

(iv)       Company Common Stock (or options or other rights to acquire Company
Common Stock or securities convertible or exchangeable into or exercisable for
Company Common Stock) issued to banks, equipment lessors or other financial
institutions, or to real property lessors, pursuant to a debt financing,
equipment leasing or real property leasing transaction ; or

 



 

 

 

(v)       Company Common Stock (or options or other rights to acquire Company
Common Stock or securities convertible or exchangeable into or exercisable for
Company Common Stock) issued in connection with sponsored research,
collaboration, technology license, development, manufacturing, supply,
distribution, marketing or other similar commercial agreements or strategic
partnerships.

 

“Fully Diluted Basis” means the number of shares of Company Common Stock
outstanding or held (as the case may be), assuming the conversion, exchange or
exercise of all securities or other instruments or rights that are convertible
into or exercisable or exchangeable for Company Common Stock that are
outstanding. For purposes of this definition, all Warrants shall be deemed
converted on the date of determination in exchange for cash.

 

“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.

 

“New Securities” means, collectively, equity securities of the Company
(including Company Common Stock), whether or not currently authorized, as well
as rights, options, or warrants to purchase such equity securities, or
securities of any type whatsoever that are, or may become, convertible or
exchangeable into or exercisable for such equity securities. For the avoidance
of doubt, New Securities shall not include any Exempted Securities.

 

“Purchased Shares” means the Company Common Stock acquired by the Purchaser
pursuant to the Purchase Agreement.

 

2.       Registration. [Reserved].

 

3.       Participation Rights.

 

(a)       Subject to the terms and conditions of this Section 3 and applicable
securities or blue sky laws, if the Company proposes to offer or sell any New
Securities, the Company shall first offer such New Securities to the Purchaser
in accordance with the terms hereof.

 

(b)       The Company shall give notice (the “Offer Notice”) to the Purchaser,
stating (i) its bona fide intention to offer or sell such New Securities, (ii)
the number of such New Securities to be offered, and (iii) the price and terms,
if any, upon which it proposes to offer such New Securities.

 

(c)       By written notification to the Company within thirty (30) days after
the Offer Notice is delivered to the Purchaser, the Purchaser may elect to
purchase or otherwise acquire, at the price and on the terms specified in the
Offer Notice, up to that portion of such New Securities which equals the
Purchaser’s Applicable Percentage. The failure of the Purchaser to deliver such
written notice within such time period shall be deemed an election by the
Purchaser not to exercise its purchase rights with respect to such Offer Notice.
To the extent that the Company offers two (2) or more New Securities or other
securities in units, the Purchaser must purchase such units as a whole and will
not be given the opportunity to purchase only one of the securities making up
such unit.

 



 - 2 - 

 

 

(d)       The Company shall sell all applicable New Securities to the Purchaser
if it has elected to purchase such New Securities on a date to be mutually
determined by the Company and the Purchaser, which date shall be not later than
end of the ten (10) day period commencing at the expiration of the initial
thirty (30) day election period; provided, however, that such ten (10) day
period shall be extended automatically if any approvals or consents of any
Governmental Entities are required to consummate the transaction and such
approvals or consents are not received within such ten (10) day period for up to
an additional one hundred twenty (120) days as long as such approvals or
consents remain outstanding and the parties are continuing to exercise
commercially reasonable efforts to obtain them.

 

(e)       Upon the expiration of the offering period described in Section 3(d),
the Company will be free to sell, during the one hundred twenty (120) day period
commencing at the expiration of, as applicable, the initial thirty (30) day
election period following delivery of an Offer Notice (as may be extended in
accordance with Section 3(d)), any New Securities that the Purchaser has not
elected to purchase, at a sale price not less than, and on other terms no less
favorable to the Company than, those offered to the Purchaser as set forth in
the Offer Notice, provided, that such one hundred twenty (120) day period shall
be extended automatically if any approvals or consents of any Governmental
Entities are required to consummate the transaction and such approvals or
consents are not received within such one hundred twenty (120) day period for up
to an additional one hundred twenty (120) days as long as such approvals or
consents remain outstanding and the parties are continuing to exercise
commercially reasonable efforts to obtain them. Any New Securities offered or
sold by the Company after such one hundred twenty (120) day period (as such
period may be extended in accordance with the immediately preceding sentence)
must be reoffered to the Purchaser pursuant to this Section 3.

 

(f)       The election by the Purchaser not to exercise its subscription rights
under this Section 3 in any one instance shall not affect its right (other than
in respect of a reduction in its Applicable Percentage) as to any subsequent
proposed issuance of New Securities under this Section 3. The provisions of this
Section 3 shall apply equally to any issuance or sale by the Company or any of
its Subsidiaries of equity securities that would be deemed New Securities if
issued by the Company which, for the avoidance of doubt, shall not include any
issuance of New Securities by a wholly-owned Subsidiary to the Company or to
another wholly-owned Subsidiary of the Company. Subject to the terms of this
Section 3, any sale of New Securities by the Company or any other entity covered
by the preceding sentence without first giving the Purchaser the rights
described in this Section 3 shall be null and void and of no force and effect.

 

(g)       Notwithstanding the terms set forth in this Section 3, if the Board
determines in good faith that the Company must issue New Securities on an
expedited basis without prior compliance with the terms of this Section 3 in
order to avoid material harm to the Company (an “Expedited Issuance”), then,
subject to compliance with the terms of the immediately following sentence, the
Company may effect and consummate such Expedited Issuance without complying with
the terms set forth in this Section 3 and shall not be deemed to be in breach of
this Section 3 as a result thereof. As promptly as practicable following the
consummation of such Expedited Issuance, the Company and the Purchaser shall
comply with the terms of this Section 3 in respect of the New Securities issued
in such Expedited Issuance such that the Purchaser has the opportunity to
participate in such Expedited Issuance of New Securities and be put in the same
place (including in respect of the percentage ownership of the equity securities
of the Company) they would have been had such Expedited Issuance been effected
in accordance with the terms of this Section 3.

 



 - 3 - 

 

 

(h)       (i) The provisions of this Section 3 (i) shall not apply to the
issuance of Exempted Securities and (ii) shall terminate and be of no further
force or effect as of such time that the Purchaser, together with its
Affiliates, have an Applicable Percentage of less than 10%.

 

4.       Board Matters.

 

(a)       For so long as the Purchaser, together with its Affiliates and
permitted assignees (collectively, the “Investors”) have an Applicable
Percentage of at least 8%, the Company shall cause the Board to consist of not
more than eight (8) members without the prior written consent of the Investors
(which shall not be unreasonably withheld).

 

(b)       For so long as the Investors have an Applicable Percentage of at least
12.5%, the Investors shall have the right to designate two (2) directors to the
Board, and for so long as the Investors, collectively, and together with their
Affiliates, continue to have an Applicable Percentage of at least8% but less
than 12.5%, the Investors shall have the right to designate one (1) director to
the Board, in each case, in accordance with the terms of this Section 4. Any
directors designated by the Investors in accordance with this Section 4 shall be
referred to as “Investor Designees”. It is the intention of the Investor that
the initial Investor Designees shall consist of Dr. Odysseas Kostas MD and Sarah
Schlesinger MD . The right to designate one or more Investor Designees shall
terminate and be of no further force or effect as of such time that the
Investors have an Applicable Percentage of less than an applicable threshold
percentage referenced in the first sentence of this Section 4(b). At any point
in which the Investors are entitled to designate an Investor Designee, the
Investors may provide written notice (a “Designation Notice”) to the Company
naming the applicable Investor Designee(s) and demanding that the applicable
Investor Designee(s) be appointed to the Board. Promptly, and in any event
within five (five) Business Days, following receipt of the Designation Notice,
the Company shall (i) cause a number of existing members of the Board equal to
the number of Investor Designees so designated to resign from the Board and (ii)
cause the Investor Designees to be appointed to the Board. Following the
delivery of a Designation Notice and prior to the appointment of the Investor
Designees to the Board, the Company shall not (and shall cause its Subsidiaries
not to) take or approve any action outside of the ordinary course of business
including (without limitation) in respect of:

 

(i)strategic transactions, joint ventures and collaborations;

 

(ii)sale or acquisition of assets or shares of the Company or any of its
Subsidiaries, whether by merger, consolidation or otherwise;

 

(iii)issuance of equity or debt securities;

 

(iv)incurrence or prepayment of indebtedness;

 



 - 4 - 

 

 

(v)declaration or payment of any dividend or distribution;

 

(vi)amendment of any provision of this Agreement or any other governing
documents of the Company or any of its Subsidiaries in a manner that would be
inconsistent with the provisions of this Agreement;

 

(vii)any change to the Company’s or any Subsidiary’s legal form, domicile or tax
structure, or make any material change to the Company’s accounting or tax
policies or practices; or

 

(viii)amend or alter the compensation of any of the Company’s or Subsidiary’s
executives.

 

(c)       With respect to any vote of the Board, each director shall have one
(1) vote and approval of all matters shall require the affirmative vote of a
majority of directors.

 

(d)       Subject to the terms of this Section 4, from and after the date
hereof, the Company shall take all action within its power to cause the
covenants set forth in Section 4(a) and Section 4(b) to be fulfilled in all
respects including: (i) causing the Investor Designees to be named in any proxy
statement of the Company with respect to the election of members of the Board,
(ii) soliciting the votes of shareholders in respect of the Investor Designees
in the same manner and with the same level of effort as with the solicitation in
respect of other members of the Board, (iii) seeking to amend any organizational
documents of the Company necessary to give effect to the Investors’ rights
hereunder as may reasonably be requested by the Investors and (iv) take all
actions permitted by applicable law to cause the Investor Designees to be
members of the Board (including the appointment of the Investor Designees to the
Board).

 

(e)       Subject to clause (e) immediately below, in the event that an Investor
Designee ceases to serve on the Board for any reason (including the death,
disability or resignation of such person), the Investors shall be entitled to
appoint a new Investor Designee in the place of such person, and the terms of
this Section 4 shall apply equally to such replacement.

 

(f)       In the event that the Applicable Percentage of the Investors (and
their Affiliates) falls below a threshold set forth in Section 4(b) such that
the Investors shall lose the right to designate one or more Investor Designees,
if one or more Investor Designee has been designated, the Investors shall
identify which of the Investor Designees shall no longer be an Investor Designee
(such person, a “Departing Designee”), and which Investor Designee(s) (if any)
will remain as such; for the avoidance of doubt, the terms of this Section 4
shall continue to apply to any Investor Designee who is not a Departing
Designee. In the event of a Departing Designee, the Investors shall cause the
removal or resignation of such Departing Designee prior to the next annual
meeting of the Company shareholders, and the provisions of Section 4(b) and (c)
shall not apply to such Departing Designee, and in connection therewith, the
Company shall not be required to name such Departing Designee on its proxy
statement or solicit votes in favor of such Departing Designee.

 



 - 5 - 

 

 

(g)       For so long as the Investor holds the Applicable percentages set forth
above, in the event that any member of the Board serves on the board of
directors or similar governing body of any Subsidiary of the Company (a
“Subsidiary Board”) or in the event that any shareholder of the Company has
appointed or designated a person to serve on a Subsidiary Board, the Investors
shall be entitled to designate a number of Investor Designees to the Subsidiary
Board equal to the greater of (x) one Investor Designee or (y) such other number
of Investor Designees such that the proportionate representation of Investor
Designees on such Subsidiary Board approximates, as closely as possible, the
proportionate representation of Investor Designees on the Board.

 

Subject to applicable law and listing requirements, the Investor Designees shall
be entitled to be a member of any committee of the Board (including an executive
or similar committee).

 

(h)       Any person designated by the Investor as an Investor Designee must
possess the requisite financial and business experience to serve as a director
of the Company (it being understood that the directors and each of the
executives and investment professionals employed by the Investor or its
Affiliates shall be deemed to possess such experience). If the Board and all
applicable committees of the Board reasonably determine that an Investor
Designee satisfies the criteria in the foregoing sentence, the Board shall
nominate and appoint such Investor Designee to the Board.

 

(i)       For purposes of this Section 4, whenever the action of the Investors
is required, such action shall be effected by vote of a majority of Investors.

 

5.       Information and Confidentiality.

 

The Company shall provide to Purchaser all information and documentation
reasonably requested by Purchaser, within the periods reasonably requested by
Purchaser, as is necessary for the Purchaser to complete and file all public
filings required to be made by Purchaser under applicable Law and the rules and
regulations of the Securities Exchange Commission.

 

The Purchaser agrees that it will keep confidential and will not disclose or
divulge any confidential information obtained from the Company pursuant to the
terms of this Agreement, unless such confidential information (a) is known or
becomes known to the public in general (other than as a result of a breach of
this Section 5 by the Purchaser), (b) is or has been independently developed or
conceived by the Purchaser without use of the Company’s confidential
information, or (c) is or has been made known or disclosed to the Purchaser by a
third party without a breach of any obligation of confidentiality such third
party may have to the Company; provided, however, that the Purchaser may
disclose confidential information (i) to its attorneys, accountants, consultants
and other professionals to the extent necessary to obtain their services in
connection with matters related to the Company; (ii) to any prospective
purchaser of any Registrable Securities from the Purchaser, if such prospective
purchaser agrees to be bound by the provisions of this Section 5; (iii) to any
Affiliate or its or their general or limited partners, members, stockholders,
employees, officers or directors, in the ordinary course of business, provided
that the Purchaser informs such person that such information is confidential and
directs such person to maintain the confidentiality of such information; or (iv)
as may otherwise be required by law, regulation, rule, court order, arbitration
order or subpoena, provided that the Purchaser promptly notifies the Company of
such disclosure and takes reasonable steps to minimize the extent of any such
required disclosure. The Purchaser acknowledges and agrees that the securities
laws of the United States and other jurisdictions contain prohibitions on the
trading in the securities of the Company while in possession of material
nonpublic information regarding the Company, and agrees to comply with such
restrictions.

 



 - 6 - 

 

 

6.       Miscellaneous.

 

(a)       Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and the Purchaser. The failure or delay in
enforcing compliance at any time with respect to any of the provisions, terms or
conditions of this Agreement shall not be considered a waiver of such provision,
term or condition itself or of any of the other provisions, terms or conditions
hereof.

 

(b)       Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.1 of the Purchase
Agreement.

 

(c)       Assignments and Transfers by the Purchaser. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. The Purchaser may transfer or
assign, in whole or from time to time in part, to one or more persons its rights
hereunder in connection with the transfer of Registrable Securities by the
Purchaser to such person, provided that the Purchaser complies with all laws
applicable thereto and the provisions of the Purchase Agreement and the Warrant
and provides written notice of assignment to the Company prior to such
assignment or transfer being effected, and such transferee agrees in writing and
as a condition to the receipt of Registrable Securities to be bound by all of
the provisions contained herein.

 

(d)       Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Purchaser; provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Company Common Stock are
converted into the equity securities of another person, from and after the
effective time of such transaction, such person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
and the term “Company” shall be deemed to refer to such person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Purchaser in connection with such transaction unless such securities are
otherwise freely tradable by the Purchaser after giving effect to such
transaction.

 

(e)       Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 



 - 7 - 

 

 

(f)       Counterparts. This Agreement may be executed in several counterparts,
and by each party on separate counterparts, each of which and any photocopies or
other electronic transmission (including by PDF) thereof shall be deemed an
original, but all of which together shall constitute one and the same agreement.

 

(g)       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h)       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)       Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)       Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)       Specific Performance. Without limiting remedies that may be available
at law or in equity, the parties acknowledge that any failure by any party to
comply with their respective obligations under this Agreement would result in
material irreparable injury to the other party for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the non-breaching party
may specifically enforce the breaching party’s obligations under this Agreement
without the need to show actual damages and without the need to post a bond or
other security.

 



 - 8 - 

 

 

(l)       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Delaware without regard to the choice of law principles
thereof. Each Party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
such courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or other
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or other proceeding by mailing a copy thereof via registered or
certified United States mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. The
Parties hereby waive all rights to a trial by jury.

 

[Remainder of page intentionally left blank]

 

 - 9 - 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

  COMPANY:       ARMATA PHARMACEUTICALS INC.           By:              Name:  
Title:           PURCHASER:       INNOVIVA, INC.       By:              Name:  
Title:    

 

 

 






 

 



 A-1  

